Title: Tadeusz Kosciuszko to Thomas Jefferson, 3 June 1817
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Jefferson, Thomas


          
            Mon Cher Ami—
            Soleure  le 3 Juin 1817.
          
          Comme vous vous réposéz tranquilement sur vos l’Auriers si justement acquis et sur la Réputation Générale et tant chérie encore par vos Concytoyens. Il ne faut pas pour cela oublier vos Amis en Europe, qui vous aiment tout autant que vos Compatriotes. Vous me dévez deux ou trois lettres. Apresat il s’agit de rendre un service éssentiel à une personne de mes Connoissances Mr Poinsot démeurant en Amerique à acheté à Richmond 1.200. Acres de terre dans le Comté de Monongalia et que Mr Patrick Henry Gouverneur alors de l’Etat de Virginie lui à delivré le 23 Mai 1785 avec le Contrat, elles sont situees près de vos terres appéllées le Peek of Otter il payoit déja land taxes et il a aussi le Plan et le titre dont il vous envoit une Copie. Mais révenu en Europe la révolution Francaise et les autres evénéments l’ont empeché de réclamer sa Proprieté.
          Ayéz la bonté de charger quelqu’un de votre part, afin qu’il puisse revandiquer cette terre et Vous témoigner avec moi sa parfaite réconnoissance,
          
            Agréez l’assurance de ma haute Consideration
            T Kosciuszko
          
         
          Editors’ Translation
          
            
              My Dear Friend—
              Solothurn 3 June 1817.
            
            You are quietly resting on the laurels you so justly acquired and on the public reputation that is still so dear to your fellow citizens. Yet you must not forget your friends in Europe, who love you as much as your countrymen do. You owe me two or three letters. In addition, my acquaintance Mr. Poinsot needs an essential  favor. While living  in America,  in Richmond he bought 1,200 acres of land in Monongalia County. Mr. Patrick Henry, then governor of the state of Virginia, gave him the land grant on 23 May 1785. The tract is located near your land called the Peaks of Otter. He has already paid land taxes, and he also has the map and the title, of which he is sending you a copy. But having returned to Europe, the French Revolution and other events prevented him from claiming his property.
            Please be so kind as to assign someone to this matter, so that he can claim this land and express with me his complete gratitude to you.
            
              Please accept the assurance of my high consideration
              T Kosciuszko
            
          
        